OFFICE   OF THE A’ITORNEY        GENERAL    OF TEXAS
                            AUSTIN




Eonorrblr t. 2. EaDonrld,    Comnirrionor
D,jmrtnmnt of Agrloulture
Aurtin,  Tomu


Dear Sir!                Attantlon:




                                                rty-fltth LO#Jl~-
                                                . 8. Ro. 24 Inil




     oltru8 aontmat8    a? purohare under hlr prevlou~
     oitrw dealbr’r lleenm v&ioh llaarue nn now be
     r8roke& or tomlnated    ior any 8ause. or iia3 not
     fully an8 tinalLy paid for 8ay w3 811 altror fruit
     h8rrrrt.d under hfr aontraatr      or ha8 not ially
     00Ilt3~18d with all of the r.q tJ rul ?r0ririonr OS
     the Cltrua Bonalng and Llsm8lntr, L8W, or that tho
                                                                              I


                                                                                  ‘8


Hon. J. 1. YoDonrld;        AttMtfOu         &ir. &. 2. Kaconalok,   page 2



     applicant 'L rlnanolal StatemIt, given to the
     ~dS81OilOl    0r Agrlaultrue at the t1pV of Sak-
     w   a~liOatfOn  for liOUU4.   doer not 8ha but
     little Or lruoiiiOibnt a88et8 to cillow8uoh ap-
     plf8Mt to humeot     business as a Oftma   d&altar
     witbou~plaol~~    in ~oopardythosotithwboahe
     trenaaatr   eitxu8 puroha88s?
           $l+B8tfOZl   2; "DO08 thi8 leV~&ite th8
                    ]IlO.
     tid8iOlur     or A&rioulturo tho authority to
     hold Bea.riPg8 sad to stipend or rovok8 tho
     Uauuse of a doalor who tiioht0a   hl8 oontraot
     to purehase end/or  handlo oitru8 fruita dth
     othrr Ooani8don merahents, dealers or brokor8
                                       with laid aftru8 purahaa-
                                  reatrith     said 8Ooowl doeler
                               and haadlfag         orgmIzatIc+nt
              r*hore a 000     oretivo       e88OOiatiOn,    ahartered
     under     Chapter    0, 3 tired      StatUt0e      Of 1QW as
    emended, Wloh psrtafns    to marlmtlng eraoolatlonr,
    has sntersd Into a wrlttsn   Contraot dth a uom-
    mi88ion merahent, dealor or broker. aIhor8by raid.
     essoafatlon ‘daalm with or through a doalor, bro-
     ksr or eoml88Qn    merohant, or thel.? duly author-
     ;ti026atiathOpPrsha8~        and/or handl~oi
     aftru8 frdtr, end 8ald #oal8r, broker or OOlldS-
     llon merahant, OT tholr agant violate8 the terms
     end oondftlons of e aontraot between tho ascroala-
     tioa     ad     8aid dealor,    broker or co~!amlS8lon mar-
     chant,        8813 aaid dealer,   broker or am~l88Ion nmr-
    cheat or their  agent ban    hla lioense or bu irrg
      ont'8 ideatlfleatfon card revoked br tho &Xl-
    3 8Sfo1ker Of    1oIdture ror rioletfon of ulo
    CitX'U8 pU?OhS8    or hanal-     eontraat?n

          s8atloa 4 of tilafo  lUb,                  Vernon*8 &notated
ciril Btatutw,~provide8  la parts

                            tar lioonse
              *All appliaations          UtLdsr thir
     AOt aball        bo aaoonganied
                              by a tendor of aymant
    in full or the i80 for ruoh liaetnre rbq vsredi
    on rooei t bf said application duly cnoouted, to-
    gather WI th requlrad fee it   shall be tho duty
     oi the Cozdsrlonrr  or hi8 went8 and/or em-
     ploy008 thorounto ~duly authorized to bim0biatoly
     b8UO 8mOh lio6M0,   xl'Orid8a that M ~C8MO
     8haU 188~8 ta any por8on 8tientho appllaatfon
Eon. Jl E. UoDonaldj Attention     Mr. C. E. YoCoxnlok,     page 5



     for lloense tiled by such r&non 8hall indi-
     oats that suoh "OT801l 18 5 ru8~ende4 lIoeneoe
     wlthln tho :!tate O? Texas, Or that 8Uch @or-
     Ball'5 mOn80      to do busiees8 In T5x5s hea
     -evoked         Until the COlrnI881Ontr 1mr-
     nl8hed with eatle?eotorp ?coo? that the a.-DlIL
     OSIlt 18, Oil the dato O? th8 illlEg OS 8uoh
     ~~lIoation,     0miri0a       to reoeIvo the liOtn8t
     8?plIod rort the lrsu~noe of lIoon8s to 3olnon8
     who have 8Ufftrte     prior    8U8D5Zl5iOIl   OS r&VO55.-
     tlon of llooneo in thle state shall be dlsom-
     tiOMry with the t!Om18SiOner; in th8 lXOrOI8t
     Of 8uoh di8OrttiOn, t\O COZC&siOner             18 euthor-
      ized to take lnto conbidoration the faots and
     olroumetenoo8 ?ortaInIng to th8 prior 8U8penslon
     end/or reYUcttIon; the rlnanolsl            oonCitlon ot
     the a3~llaant. ae of the date of thie a~plloetlon,
      W-d the obligation8     due tnb OWtilngby th8 e,?pU-
      Oant to grower8 an@ -‘rOdUOOr5 Of OitI%8 btit8
     and/or porlehable agrloultunl' OOrnnOditiO8;
      *oblIgatIon,~ a8 the toI% 18 Mad in thir 850'
      tloa, rhell be oon8trued to moan any judgment
     Of tUiy Court   wlthln thi8 State Outstanding
      against tho o?plIaent or 00rtitita olelme ee
      or the date or the eppl1oe~lon under consldere-
      tlon by the Commiesloner; prior to rofural of
      lIoen8e by tho ComI8sIoner.         any ep:lloant for,
     11ooneo 8hell bo mititl8d ta 02on he&ring oa
      the f8Ot8 pOrt&ning        t0 auah aa lIOatiOn, said
     hearing to be aonbuated        by the E ocmIeeIoner, or
      his agont t!ereunto duly eut!~orlzed; if, attar
      euoh hearIng,,tho CO8Id85iOMr,           in the orerolee
      o? his dIeOrttIOn, retu858 the lioeneo            a pl!od
      ior, tho ap?lioant 8hel1, within ton (10P days
      rros end artor the donlal of euoh 11OeIi80 by
      the Comlislonor     and not theroarter, tile hlr
     lppeaalrrom the ardor o: the Com~Ireloner tlony-
     lng euoh llognse, in any ,Courtof ooznpotent
     jurIs&lotIon wlthln this state; if the ComIe-
     atoner 8hall detemine   that the lloenee lp~lled
     for shall not be granted,   the Coanleeioner
     ehell deduct iros the licen~o tee tendered   with
     such ap?llaatlon the cum a? Fire Dollar8 ($5).
     raid PIvct Dollar8 ($5) to be retained by the
     Com?lis8loner to dofray oosts and ox;onee8 ln-
     aldent to the illlng and exemlnatlon o? 8elC
     a?plIcetIOIi end 8ha11 roturn tho belenoe of tho
     1Ioon8e fee 80 tendered with 8uoh applloatlon
     to the ap-~lIoant.a (Undenloorlne ours).
Hon. J. F.. XoDonald~ AttuAIOB     Ur. C. ‘L. KoConaIok,   pego 4


          Station   6 read8 58   rOiiOW81

            *Any lloerure irsued under the Qr0vi8iO~8 Of
     thlr aot 8hall remain in full for00 and effoot
     ror a porlod or twolro (12) month8 from and after
     th8 date O? i8aUtlLlO8tk8r8Oi WI1088 8dd ~OTIBit
     8h811 be oanoolled    la the manner horelnaftrr    pro-
     tlda l  dd puraumt    to the prooeodlng8 hrrdmftar
     required, to wit1 eDy person 8&?riorrd, Injured
     or damago& by rlrtue of eay rioletloa OS the tenns
     and 9ror1810~ of this Aot by any lIoensoe or by
     tho transportln~ or buying agent or any lloexumo
     herauader, may ~SllO with the CO8U5i88IOnOT or hI8
     Culy aut?orlzed egont or eclplogoe a vorlfled oom-
     plaint, setting out the 8;eOIiiO rlolatlon am-
     plalnod or; the ComleeIonor,      oa reoolpt   or seId
     rorIfIe4 00~ laint, shell 8ot 5 dato Bot 3101'8
     than ton (105 day8 fnm      the reooi?tof    rush oom-
     plblnt ior the hdarlng thoreot; Cosxlsrlor,or      8hal1,
     b:.- roglstered ~aIl,to the le8t known addroes,
     notify the person oospleinod oi end shell furnirrh
     euoh person with a oopp of 8uoh conplaint; the
     Coani88ionor nay, at his diearetion, raoose tho
     hasring prorldod ror in thir Ssotlon froa day to
     d8y if in~his di8OrotioB the end8 Of juetioe de-
     mand 8UOh 0ont:nuanoot for thopurpO85 0r raid
     heerIag8 the ComIselon8r      shall hare the authority
     to 8umon wItnee8ea~ to laqalro into rietterr 0r
     iaoti to administer     oeth8, and to issue the sub-
     poona ffuaes temn, ror thepurpo8e 0r obtelning
     any books, reoords, !aetr\uentr of writing,rnd
     other paper8 pertAaoat to the iBT88tiqetfOB 8t
     hand; upon the oOnClUelOa OS 85Id huTiBg end the
     Introduotlon of all evldenoe by the rerpoetlro
     perties thereto, the ComIssionor       lhell make hlr
     deai8loa    on the basis of the lrldonoo introduaed
     thoroln, end ehall, it tho etidenoe wafrantr, 18~
     hi8 or&or o8Boelling the lioenso at tho ?ereoa born-
     plalnod of; any lIaeneoe, who80 lIoea8e 18 50 aan-
     oolled by an ardor Or the Comalmloner,        8hel.l bo
     notIfIod In writing by r’egi8terOd     ml1 of the oea-
     oollatioa of said lIaeneo end it rh~ll be unlawful
     end a tlolatlon 0s this Aot for any ll~~neee or
     buying or trenr:ortin~ agent to operato       txm  end
     aftor 8eId notlfioatIoa oi oenoollatIon, provided
     that amid lloonsee or buy-       or trensportlng agent
     who80 lioenae ha8 been 80 ohnoolled, 8h811 here
     the right    of e ptal from the or&or of tho Cofmfr-
Hon. J. It. MaDonald; Attention Xx.,.C. E. MoCormiok,   page 5


     rionor, oanoellng raid lIo4nae to any Court OS
     competent jurIadIotIon within this state, pro-
     vided that such a peal shall be filed in said
     oourt within ten s10) days rrom and altar re-
     oalpt by 1loenaeC ot notloe of aald oanoella-
     tlon, and provided further that the effeot of
     said appeal by said lbo4naee or lIoenaee*a
     agent shall not aot to supersede the order of
     oanoellatlon issued by the Coaunlaalon4r, pur-
     suant to tlnal determInatIon ot the question
     of oanoellatlon by said Court.R

        geotlon 14 relates to the power and authority of
the Commisalciner ot Agrloultaro in edtorclng the Aotr

          'For the purpose of enforolng the provl-
     alond o,f this Aot, the Commlasloner Is hereby
     vested with full power and authority and It
     shall ba his duty, either upon his own lnltla-
     tire or upon the reoelpt of a prooerly rrrltled
     ;;mggln;,    to In~eatIgate all alleged violations
             a ot and tor the purpose ot making such
     lnveatlgation, he shall have, at all times, free
     and unimpeded aooeaa to all books, reoorda,
     buildings, yards, warehouses, atoraga,      and trana-
     portation and other taollitlea or plaoea ln whloh
     any oltrua truit   la kept,  stored,   handled, pro'-.
     oeaaed or transported, and in furtheranoe .ot auoh
     investigation either the Commiaaloner In person
     or through his authorized r4preaentatlr4a, may
     examine any portion of the ledger, books, aocounta,
     memorandum, dooumenti, aoalea, measures, and other
     matters, objeota or peraonr pertlnent to auoh,al-
     leged violation under investigation.       The Comla-
     aloner shall take auoh aotlon and.hold auoh pub110
     hearings as in--his ju&ent      are shown to be neoea-
     aary after auoh lnvestlgatlona, and shall take
      the proper action with reierenoa to the oanoella-
      tlon or Buapenslon ot the lloenae of any dealer
     ,hereunder shown to have been guilty oi a rlola-
      tlon ot the terma ot this Aot.      guoh hearings
      shall be held in the nearest olty or town in the
      county where rlolatlona are alleged to hare oo-
      ourred. Any order made by the Commlasloner with
      referspoe to the revooatlon or oaBoellatlon ot
      eny.lIoenae granted under the provisions ot this
     Aot,   ahall.be eubjeot  to revlevi by a Court ot
      oompetent jurIadlotlon.W     (Underaoorlng ours).
Non. J. ?I.XoDonald; Attentlon   Ur. C. E. UoCornlok,   page 6



          Aooording to the iaota sot out in your IlrSt Cuss-
tlon, we are concorned with an applloant who 1s seeking to
r?naw his lioa~ae under Article 118b. Said applicant has
previously been granted a lloenae, but 1s guilty of one or
more ot the following ottenaea:

          (1) Not tully end finally complying n%th ell OS
hIa citrus osntraota ot purohaae undar his previous oltrua
dea~ar*a license;

          (2) Not rullg and finally paying tor any and all
citrus fruit haneated  under hla contract.;

          (3) Not tully complying with all OS the re;ulred
provisions ot the Cltrua Sondlng and Lloeoalrg Law; and
          (4) &vine  lnauttlclent assets to transact bual-
neaa ae a citrus dealer tithout placing la jeo,~ardy those
with whom he tranaaota citrus purcheaea.

          It la not stated that the previous llcenss of said
ap3lloant m8 rovokea or auspondad.

          Rhere a licensee la guilty ot tloletlng a provl-
aion ot the Act, Seotlon 6 provides the procedure wqeraby
hi8 lloenae Ia oencelled or a~apbnded.

          Conatrufiq  Seotlona 6 and 14 together, It la ap-
parent th?-t the Com~iaaIonsr may Imbstlgate Plolationa of
the Act and hold heerlnga thereon *either upon his OWD in-
ltlatire or upon the reoelpt ot a prosorly rorltled oom-
plaint .W Eo has the power and authority to Take the pro-
por eotlon with rererenoo to the oanoellatIon or suspension
ot the license ot any doa.lor horeundor shown to hsre been
guilty ot a violation of the tonne of this Act.”

          It 1s ap;:arent that whora there haa been a vlola-
tlon ot the prorIalona ot the Act, tha Comzlaaloner of Agrl-
culture rho ld prooead against the offander as provided in
S4otIona 6 and 14. It on the basis et the evld4ncs before
him, the CotPmia6loner decide8 that the poraon compBlne6 oi
la guilty, then he ahall olther reroka  or sw?sna said par-
son*8 lloanae.

          Furthoraoro, I? the person whose lloenao has beon
revokod or auapended applloa Tar a aubaoquent lloenae, the
Boa. J. I. XoDonald~ Attantlon Mr. C. i3. XoCormlok,        p8gr ?


prorlaIone or Sootion 4 would apply,       In this   lootIon it
la expressly rtated that8

     %o lloen8e lh8ll lrsuo to uiy person     whan tit.0
     8ppllo8tion tor lIoe880 filed by such    porron
     rh8ll 1ndloSte th a t luSh p r a o n
                                        Is a luapondo&
     lloenroo within tha Stat0 oi Texas,    or that
     ruch porron*r lioenao to do buaIn8aa    la Tom8
     has b&an rewaked, until the ComnIaaIonor la
     furniahod with l8tIatSotory j~ooi that    th8
     lppliomt   i8, on the date ot tba flllng ot auoh
     cppllo8tIon, pu8lIfISd to raooire tlm lIo4nao
     rppii06 tot.*

           lt la also porided that *the Iaauaaoe of lioonao
to persona  who hare rutloroa prior auapeaaIon or rorooatlon
of lloenae In this Sta t0 lh8ll bo Qiaorotlolury with the
Caula810ner.w

              On&r  Sootlon 4 it appears   that  th9 Coawalaalonor
ot hgiioulture     has So 8lternatlto but to iaeuo a lloenae
whare tb 4p~lIoStion ffsrn I8 properly made out m4 the          foe
tendored udleaa tha 8ppliOMt       hS8 previOuSlf had hi8 li-
oonae auapondod or r8vokoa.       08ly wtire the ap2lIorst I8
a1reSdy 8 SUSpOndOd lloonaoo or ha8 hod hi8 lISo88o roroked
door   ‘the Codaaioaer    h&te an7 dla~rotlon undortthe Aot to
issue or to return0to lrauo l iiOM8a. Tka languego of
3eotion    4 is olear aad unazblguoua    on this  point..

           Under the terma 8nd provisions ot the      Act   ~8    one
or more ot the oondltlona described In t&o. flrat quoat I onJ
It supported by ovldenoo, muld  Juatlty  up08 propor hoar?ing
an.order 0r a a no o lla or
                         tloluap4nalon
                              n         of 8 do8ler*S lloonao.
See lapoolklly Seotionr 4, br 9, 10, 14.

           Ia 8nawar to your iirat queatlon, it la ooc opine
Ion that Artlole 118b. Yemon’r.Annot8tod       Fit11 Sktute8,
the Tens Citrw     Bonding and Lioenaiig Aot, rOQuiXW     a hem-
ing by tha Codasloner      OS h&rioulturo   on olmrgor ot tlola-
tlon of the A8t in compliaaoe dth       the poTiaioM   of Sa83iOn
6, with rerooatlon   o r luaponaI8a ef Lti~naro as tho penalty;
thst under the kraa’and provision        ot Atilclr 118) lIoen8oo*8
f8llure to eoaply with tha oontmota OS purehaae, falluro to
pay tor fruit, inaolwmoy, and Other rIolatlona of t:;.oAOt are
grouda tor rsvooatlon or oanoellation of his 1100~0~            that
unaor sootlon 4 ot Art1010 118b the Com3Iaaionor lua no 8u-
thorlty or power to refwe t~r~l~~cWea8  .-                tho
Bon. f, I. UoDoneld; Attontion Ls. C. 11.YoCormlok,       Page 8


applioeut  is l rumpended lioenaaa & hao had hla li~mao
revoked; end tbt an lpplloant whose lloanae baa been re-
+okad Or SwpM4led has the right to an open hearing on the
iecta pertaining  to such application.
           IDr o g a r to
                       d y o urleaontlqwatlon, we dab to
quote .Subdl~ialoa  (b) ot Sotlon 4, wN&     reada aa follower

           ‘AT1 ~oomIaal0u moroheut8*.8ud/or    *Ggalors! ud
     ‘contraotdoa14rar,1 es tha tom8 lro Inthis hot a o -
     tIned, shell,   In addition to the lloenao tee herein
     proaerlbod    dollvor to tho C~aalonor,     together with
     their SppliQtiOn ta 1iam88, 8 gOOd and uttioleat
     aurety bond    peyable to the Oovarnor ot the State or
     Texas and hia auooeaaora In o??Ioo, la the $rlnoIpal
          ot llro
     ,a\110        Thousand Dollars ((S,ODO), said bond fo
     bo In auab ?om as the OommIaalomr may preaorlba
     and ehau   be oOn~i%iOned UpOn taithful oomplianoe
    *with the terms QI~ provisiona  u? thlr Act au6 upon
    the taIth?ul portormanoo o? the condIt!oaa and terms
    Ot 8u coatrsota    mada by 8814 ~comiasion mrahanta~
     8nd/Or vdoalera’ and 9oontraOt doalora,’ pertaining
     to tbs handling of oitnaa fruit under thl8 hoti




    end oaoh Nob bond. shall ooatinut ln ?ull toroe aud ’
    lftaet until    aotloo ot the tormIuat1on thoroot la
    given by rqlatered ml1 to the Coma!laaloner, wbloh
    f8ot shall be set torth in ttm ia08 ot said bond,
    but aueh notloa ebb11 not 8ttoct the lieblllty         whloh
    ray hare 8ocruid thoroon prior to tetplinetloa.          A0
    lloenre 8hall ba issued      to any ~ooakIaalon rorohant’
    or ‘doalor,’    or *oontraot   dealer' prior to the do-
    livery   to the ComIaalomr      8nd. the approval by him
    ot the bona roqulroa under the prorldona         o? this
    Sootloa.    Ho ooop4ratIve l8aooIatl0n 0rganIzed pur-
    suant .to Chapter 8, Title     OS of tha Rerlao6 Cl~ll
    3tatutea ot Toxaa, 1925, as 8mendod, tbet handlO
    fruit only tor Lt.8 muobora ahall bo nqulred to
    furnish   bond as required    In thla %&ion.      hw auoh
    cooperative    l8fioolatlon  doallag In citrus trult
    uthor then tor Its produoor ambora ehall bo ropulr-
    ed to fwalah boo6 es any other dealor. It la horo-
     by dealare    to be the polloy Oi the ~giSlatW*  TV
     m)te these   lromptlona rdth reterenoo t0 oooper+ivo
     8aaocb tlona booauae of the faOt tbt   the r;rod*Oor-
     aiombora pool their trult tar se10 reth9r -than la-
     modlately aolling It.” (Undoraoorlng o-8)
,



    Eon. J. s. Yorkmdd~ attention        m.   C. E. ~cCornlok,           page 9


                 Tram the leaeeage above quoted it sppeare that
    the terms MA rorl~lo~         of Artlola ll8b a ply to thu
    -AMlsP      in al! hlo ooatraetual    relations hi pa whathu the
    exlrt betwoaa him and a gPow@r or puroharer] or betwean hL
    and other oomnlarloa muohant8,        dealers or brokers) or be-
    tween hLa and a ooopuativo       uroolatloa.       Tbfr cowlumulo~
    I8 etlpported   by the faot that *any person"        rith whom a
    ‘dealer trumaots business      la hrdlling,    reUlng, and acoouat-
    zaAfor    sale6 of fruit raf maiatala an action oa said dealer.6
            It is logloal    to a&sum that the purpose or tha law
    wee io protOCt d.l those Who deal with the dealer in the
    3ie.nU     and selling   ot oltrue fruit.      This wuld Include
    other dsalors MA al.80 coopemtlre         assoolat1on.s   engaged 5.n
    the   bwi.~,seUins     ~~5dbrrpblhg0r        0m-w        rdt.
               FU&hemrO,     aftu    con8IAerlngnztlcle   ll8b a8 a
    whole a&d Carefully a'alJzing     such Seotlons a~ Q, 10, 15,
    18 anA 17, it Is our oplnloa that It vim the intention         of
    the Luglalaturothat a brraoh of a oontraot to vhloh he ms
    a part  by a lloonsed dealer eumunted to a Yiolatlon        of the
    LiOUIEL    and Bonding Aot itself.      Ccmsmcwntly, rhure a
    dralmr violfated a oontrsot   late whloh he had entered rlth
    another dealer or dth a ooopratiw aeaoolatloa,          hi.8 license
    would be subje+t to oanoollatloa      or uuq~enalon under Section
    A upon proper hearlag.
              Jn 4&u     to.your last quest~oa, 1 b our oplalclp
    that undm Artio&i Il8b thu Ctiabionar      of Agrloulturo ha8
    the lut@wlty ts aubjeot to a hearing and to rovolm or bus-
    pen4 the ~loetase or a dotalar who violato  hln @oatnot to
    puroha6a    sad/or h4adls oitrus rruit       -9th      another    dealur   or
    dmlua ’ or@bat10n.
               ?urthexMrs,    lt I8 our option    that the C+nlesloa-
    u O? Agri0titU.m    has the authori$~ to MYOk Or 6Wp5d          UpOn
    heering the lleun~     of a dealer who dlrbotlf    or by ageat~
    vIolate   the Citrus purohaaln&anA/or      hamUng OontraOt l.ato
    wbloh salA.dealer   baa titered   with a oooperatlvs   assdolatloa.
                 mtlng    that   wo hare fully          aasvera&pru      laqtirles,
    m ~(ire




    ~,j@TORKU        GENERAL
                           OF TEXX3